DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 11/23/2021 has been entered. Claims 1-21 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, and 6-12 are rejected under 35 U.S.C. 103 as obvious over by Swales et al. (US PGPub 2011/0053733), hereinafter “Swales”, in view of Aoki (JP2002195070A).
Regarding claim 1, Swales discloses a system comprising:
an internal combustion engine including a crankshaft (Paragraph [0018]);
a crankshaft sprocket coupled to the crankshaft (Paragraph [0018]);
an electric motor in mechanical communication with the crankshaft sprocket  (Paragraph [0018]);
a bidirectional engine position sensor coupled to the crankshaft sprocket  (Paragraph [0021]);
a controller in electrical communication with the bidirectional engine position sensor and a non-transitory memory having instructions that, in response to execution by a processor (Paragraph [0019]), cause the processor to estimate a position of an engine component upon shutdown of the engine during a shutdown event (Paragraph [0022]), store the position of the engine component at shutdown in the non-transitory memory (Paragraph [0022]), and control the electric motor at restart in response to the position of the engine component at shutdown (Paragraph [0037]).

Swales does not explicitly controlling the position of the engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event.
However, Aoki teaches a system comprising: a controller with a non-transitory memory having instructions that, in response to execution by a processor, cause the processor to control a position of an engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event (Paragraph [0006],[0064],[0068],[0077] – As discussed in the §112(a) rejection above, this limitation lacks support in the original disclosure and will be interpreted based on the original disclosure for the purpose of examination under art. As such, setting 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by controlling the position of the engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Regarding claim 3, Swales discloses the controller comprises the processor (Paragraph [0019]).

Regarding claim 4, Swales discloses the electric motor is a generator (Paragraph [0018]).

Regarding claim 6, Swales discloses the processor is configured to
receive position data of the engine; estimate an engine component position at shutdown of the engine; and store the engine component position at shutdown (Paragraph [0022]).

Regarding claim 7, Swales discloses a method comprising:
receiving, by a processor in electrical communication with a first sensor, a value indicating a position of an engine component of an engine in mechanical communication with an electric motor (Paragraph [0022]);
estimating, by the processor, the position of the engine component at shutdown of the engine during a shutdown event (Paragraph [0022]); and


Swales does not explicitly controlling the position of the engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event.
However, Aoki teaches a method comprising: controlling a position of an engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event (Paragraph [0006],[0064],[0068],[0077] – As discussed in the §112(a) rejection above, this limitation lacks support in the original disclosure and will be interpreted based on the original disclosure for the purpose of examination under art. As such, setting the engine speed to idle would be considered by a person having ordinary skill in the art to be a “low engine speed” and read on “reducing a speed of the crankshaft”. Further, as discussed above, as it is part of the shutdown event, it is considered to be part of the preventing engine reversals).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, the position of the engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Regarding claim 8, Swales discloses sending the estimated engine component position to an electric machine rotor in mechanical communication with the engine at or before a startup of the engine (as indicated in the 112(b) rejection above, this limitation is unclear, however, Swales discloses sending a signal derived from the engine component position to the electric motor Paragraph [0031]-[0033]).



Regarding claim 10, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on diesel fuel are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on diesel fuel.

Regarding claim 11, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on gasoline fuel are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on gasoline.

Regarding claim 12, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on natural gas, alcohol, and alternative fuels are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on any of these fuels.

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over by Swales in view of Aoki, in view of Kusumi (EP1489295A2).
Regarding claim 13, Swales is silent regarding controlling the position of the engine component at shutdown while accounting for the crankshaft angular position.
However, Kusumi teaches controlling the position of an engine component at shutdown while accounting for the crankshaft angular position (Paragraph [0087]-[0088]).


Regarding claim 14, the combination of Swales, Aoki, and Kusumi as established above teaches controlling the position of the engine component at shutdown includes reducing an amount of estimated torque needed for restart of the engine a restart of the engine ( KusumiParagraph [0071]).

Claims 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonardi et al. (US Patent No. 6,750,626), hereinafter “Leonardi”, in view of Aoki.
Regarding claim 15, Leonardi discloses a method comprising:
receiving, by a processor in electrical communication with a first sensor and a second sensor, a first position data of an engine and a second position data of an engine (Col 5 lines 43-50); and
estimating, by the processor, a position of an electric motor in mechanical communication with the engine based on the first position data and the second position data (Col 5 lines 50-55).
Leonardi does not explicitly controlling the position of the engine component to prevent engine reversals during shutdown event by reducing a speed of the crankshaft near the end of the shutdown event.
However, Aoki teaches a method comprising: controlling a position of an engine component to prevent engine reversals during shutdown (Paragraph [0006],[0064],[0068],[0077] – As discussed in the §112(a) rejection above, this limitation lacks support in the original disclosure and will be interpreted based on the original disclosure for the purpose of examination under art. As such, setting the engine speed to idle would be considered by a person having ordinary skill in the art to be a “low engine speed” 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Leonardi, by controlling a position of an engine component at shutdown while accounting for engine reversals event by reducing a speed of the crankshaft near the end of the shutdown event, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Regarding claim 17, Leonardi discloses receiving, by the processor, electric motor position data (Col 5 lines 43-50).

Regarding claim 18, Leonardi discloses altering the estimated position of the electric motor based on the first position data of the engine, the second position data of the engine, and the electric motor position data (Col 5 lines 50-63).

Regarding claim 19, Leonardi discloses the method is repeated while the engine is operating (Col 5 lines 31-Col 6 line 24).

Regarding claim 20, Leonardi discloses estimating comprises using a revolutions per minute of the engine (Col 5 lines 43-50).

Regarding claim 21 Leonardi discloses estimating comprises calculating a position of the electric motor from at least one of sensorless or engine position sensor based control (Col 5 lines 25-Col 6 line 24).

Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swales in view of Aoki in further view of Leonardi.
Regarding claim 2, Swales is silent regarding the processor is configured to estimate the position of the electric motor.
However, Leonardi teaches a system comprising:
an internal combustion engine including a crankshaft (Col 4 lines 45-56);
an electric motor in mechanical communication with the engine (Col 4 lines 45-56);
an engine position sensor coupled to the engine (Col 5 lines 43-47);
a controller in electrical communication with the engine position sensor and a non-transitory memory having instructions that, in response to execution by a processor estimate the position of the electric motor (Col 5 lines 4-15,31-55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by estimate the position of the electric motor, as taught by Leonardi, for the purpose of improving control accuracy (Col 2 lines 50-57).

Regarding claim 5, the combination of Swales, Aoki, and Leonardi as established above teaches the bidirectional engine position sensor is a first sensor and another bidirectional engine position sensor coupled to the electric motor is a second sensor (Swales Paragraph [0021]; Leonardi Col 5 lines 31-35,43-47 – under a broadest reasonable interpretation, the position estimator is an engine position sensor as it’s a device used to sensor the position of the engine);
wherein the processor is in electrical communication with the first sensor and the second sensor; is configured to receive a first position data of an engine from the first sensor; is configured to receive a second position data of an engine from the second sensor; and is configured to estimate a 

Regarding claim 16, the combination of Swales Aoki, and Leonardi as established above teaches wherein each of the first sensor and the second sensor is a bidirectional engine position sensor a bidirectional engine position sensor (Swales Paragraph [0021]; Leonardi Col 5 lines 31-35,43-47 – under a broadest reasonable interpretation, the position estimator is an engine position sensor as it’s a device used to sensor the position of the engine).

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Aoki does not teach or suggest “that the position of the engine component is controlled ‘by reducing a speed of the crankshaft near the end of the shutdown event’ in order to prevent engine reversals during shutdown, as currently amended.” This argument is not persuasive. As discussed in the §112(a) rejection above, this limitation lacks support in the original disclosure. The phrase “reducing a speed of the crankshaft” does not have identical scope to “controlled so the crankshaft turns at low speeds”. Further, the control of the crankshaft to low speeds is not linked to preventing engine reversals. Aoki does disclose controlling the speed of the crankshaft to idle speed, which one of ordinary skill in the art would consider a “low” speed. Further, this control is part of the disclosed shutdown routine where the engine is prevented from reversing direction, and is therefore considered to read on the amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747